Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 01/21/2022 amendment/responses in the application of FAXER for “PUCCH RESOURCE INDICATION FOR CSI AND HARQ FEEDBACK” filed 04/02/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-30 are now pending. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 11, 13-14, 21, 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BEALE (US 2019/0058544 A1).
Regarding claim 1, BEALE inherently discloses a method performed by a wireless device (UE served by eNodeB, see ¶ 0158), the method comprising: 
receiving, on a Physical Downlink Control Channel (PDCCH), a downlink-related Downlink Control Information (DCI) message including a grant to schedule a Physical 
determining a PUCCH resource for the triggered CSI report in accordance with the PUCCH resource indicator in the downlink-related DCI message (inherent feature: the physical Uplink Control Channel (PUCCH) may carry control information such as ACK/NACK to the eNodeB for downlink transmissions, scheduling request indicators (SRI) for UEs wishing to be scheduled uplink resources, and feedback of downlink channel state information (CSI) for example, see ¶ 0158); and 
transmitting the CSI report on the determined PUCCH resource (for downlink transmissions, scheduling request indicators (SRI) for UEs wishing to be scheduled uplink resources, and feedback of downlink channel state information (CSI) for example, see ¶ 0158). 
BEALE discloses determining the PUCCH resource for the triggered CSI report further in accordance with the grant to schedule the PDSCH transmission (In order to inform the UEs of the location of their allocated communications resource elements, resource control information specifying downlink resource allocations is conveyed across the PDCCH in a form termed downlink control information (DCI), where resource allocations for a PDSCH are communicated in a preceding PDCCH instance in the same subframe, see ¶ 0158).

Regarding claim 4, BEALE discloses obtaining configuration information associated with interpreting the PUCCH resource indicator (During a resource allocation procedure, UEs thus monitor the PDCCH for DCI addressed to them and once such a DCI is detected, receive the DCI and detect and estimate the data from the relevant part of the PDSCH. Each uplink subframe may include a plurality of different channels, for example a physical uplink communications channel (PUSCH) 305, a physical uplink control channel (PUCCH) 306, and a physical random access channel (PRACH), see ¶ 0158). 
Regarding claim 11, BEALE discloses a wireless device comprising a radio interface and processing circuitry configured to: 
receive, on a Physical Downlink Control Channel (PDCCH), a downlink-related Downlink Control Information (DCI) message including a grant to schedule a Physical Downlink Shared Channel (PDSCH) transmission and a Physical Uplink Control Channel (PUCCH) resource indicator indicating a Hybrid Automatic Repeat Request 
determine a PUCCH resource for the triggered CSI report in accordance with the PUCCH resource indicator in the downlink-related DCI message (the physical Uplink Control Channel (PUCCH) may carry control information such as ACK/NACK to the eNodeB for downlink transmissions, scheduling request indicators (SRI) for UEs wishing to be scheduled uplink resources, and feedback of downlink channel state information (CSI) for example, see ¶ 0158); and 
transmit the CSI report on the determined PUCCH resource (for downlink transmissions, scheduling request indicators (SRI) for UEs wishing to be scheduled uplink resources, and feedback of downlink channel state information (CSI) for example, see ¶ 0158).

Regarding claim 13, BEALE discloses determining the PUCCH resource for the triggered CSI report further in accordance with the grant to schedule the PDSCH 

Regarding claim 14, BEALE discloses obtaining configuration information associated with interpreting the PUCCH resource indicator (During a resource allocation procedure, UEs thus monitor the PDCCH for DCI addressed to them and once such a DCI is detected, receive the DCI and detect and estimate the data from the relevant part of the PDSCH. Each uplink subframe may include a plurality of different channels, for example a physical uplink communications channel (PUSCH) 305, a physical uplink control channel (PUCCH) 306, and a physical random access channel (PRACH), see ¶ 0158). 
Regarding claim 21, BEALE discloses a method performed by a network node, the method comprising: 
generating a downlink-related Downlink Control Information (DCI) message including a Channel State Information (CSI) request field, a grant to schedule a Physical Downlink Shared Channel (PDSCH) transmission and a Physical Uplink Control Channel (PUCCH) resource indicator indicating a Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) resource for the scheduled PDSCH transmission (in order to inform the UEs of the location of their allocated communications resource 
transmitting, on a Physical Downlink Control Channel (PDCCH), the generated downlink-related DCI message (the eNodeB transmit PDCCH including DCI to the UE, see ¶ 0158); and 
receiving a CSI report on a PUCCH resource in accordance with the downlink-related DCI message (the UE transmits CSI report to the eNodeB on PUCCH, see ¶ 0158).
Regarding claim 26, BEALE discloses a network node comprising a radio interface and processing circuitry configured to: 
generate a downlink-related Downlink Control Information (DCI) message including a Channel State Information (CSI) request field, a grant to schedule a Physical Downlink Shared Channel (PDSCH) transmission and a Physical Uplink Control Channel (PUCCH) resource indicator indicating a Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) resource for the scheduled PDSCH transmission (in order to inform the UEs of the location of their allocated communications resource elements, resource control information specifying downlink resource allocations is 
transmit, on a Physical Downlink Control Channel (PDCCH), the generated downlink-related DCI message (the eNodeB transmit PDCCH including DCI to the UE, see ¶ 0158); and 
receive a CSI report on a PUCCH resource in accordance with the downlink-related DCI message (the UE transmits CSI report to the eNodeB on PUCCH, see ¶ 0158).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-10, 12, 18-20, 22, 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over BEALE in view of AIBA et al. (US 2018/0020429 A1), hereinafter AIBA.
trigger CSI feedback on the PUCCH or the CSI report is multiplexed with a HARQ-ACK on the determined PUCCH resource or the CSI report and a HARQ-ACK are transmitted on different PUCCH resources or a second HARQ-ACK resource is determined in accordance with the PUCCH resource indicator.
In the same field of endeavor, AIBA discloses that PDCCH includes CSI request field with uplink DCI format from the base station device for triggering CSI transmission on the PUSCH (see ¶ 0208, 0271); the CSI report may by multiplexed with HARQ-ACK or not multiplexed (separately) with the CSI report and the HARQ-ACK in the PUCCH format (see ¶ 0141, 0220, 0221); and multiple PUCCH formats is used of first HARQ-ACK and the second HARQ-ACK (see ¶ 0017, 0018). 
Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to incorporate AIBA’s teaching in the system taught by BEALE for enabling efficient transmission of uplink control information. 

Claims 5-7, 15-17, 23-25, 28-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over BEALE in view of TIIROLA et al. (US 2020/00221444 A1), hereinafter TIIROLA.
Regarding claims 5-7, 15-17, 23-25, 28-30, BEALE fails to disclose that determining the PUCCH resource comprises at least one of: determining a first PUCCH resource responsive to a CSI request being indicated in the downlink-related DCI 
In the same field of endeavor, TIIROLA discloses that each of a plurality of PUCCH resources are selectively/dynamically configurable for indicating CSI request by the serving BS to the UE using either RRC signaling or DCI information (see ¶ 0053). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement TIIROLA’s teaching in the network/system taught by BEALE for providing capability to configure the uplink control channel based on the network’s need. 

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.
Claim rejection 35 U.S.C §103 
The examiner respectfully disagrees with the applicant’s argument in pages 7-8.  The cited reference BEALE disclose in ¶ 0157-0158:
The simplified structure of the downlink of an LTE wireless access interface presented in FIG. 2, also includes an illustration of each subframe 201, which comprises a control region 205 for the transmission of control data, a data region 206 for the transmission of user data, reference signals 207 and synchronisation signals which are interspersed in the control and data regions in accordance with a predetermined pattern. The control region 204 may contain a number of physical channels for the transmission of control data, such as a physical downlink control channel (PDCCH), a physical control format indicator channel (PCFICH) and a physical HARQ indicator channel (PHICH). The data region may contain a number of physical 
Resources within the PDSCH may be allocated by an eNodeB to UEs being served by the eNodeB. For example, a number of resource blocks of the PDSCH may be allocated to a UE in order that it may receive data that it had previously requested or data which is being pushed to it by the eNodeB, such as radio resource control (RRC) signalling... During a resource allocation procedure, UEs thus monitor the PDCCH for DCI addressed to them and once such a DCI is detected, receive the DCI and detect and estimate the data from the relevant part of the PDSCH. Each uplink subframe may include a plurality of different channels, for example a physical uplink communications channel (PUSCH) 305, a physical uplink control channel (PUCCH) 306, and a physical random access channel (PRACH). The physical Uplink Control Channel (PUCCH) may carry control information such as ACK/NACK to the eNodeB for downlink transmissions, scheduling request indicators (SRI) for UEs wishing to be scheduled uplink resources, and feedback of downlink channel state information (CSI) for example... (emphasis added).

As cited above, BEALE discloses eNodeB transmits Downlink Control Information (DCI) in PDCCH to the UE for requesting downlink state information (CSI), the UE determine the CSI according to the request, and transmit the CSI using PUCCH in response, where the CSI comprises of control information such as ACK/NACK information for the scheduled PDSCH transmission.  Therefore, BEALE discloses the claimed subject matter “receiving… a Physical Uplink Control Channel (PUCCH) resource indicator indicating a Hybrid Automatic Request Acknowledgement (HARQ-ACK) resource for the scheduled PDSCH transmission… determining a PUCCH resource for the triggering CSI report in accordance with the PUCCH resource indicator indicating the HARQ-ACK resource in the downlink -related DCI message.” 

Claim rejection 35 U.S.C §103 
The examiner respectfully disagrees with the applicant’s argument in pages 9-10.  Although the primary reference BEALE discloses the UE receiving PDCCH comprising DCI for resource allocation, and transmitting the channel state information (CSI), BEALE does not explicitly disclose the CSI request field trigger CSI feedback on the PUCCH.  The secondary reference AIBA was cited to show that the base station transmits downlink control information (DCI) to the terminal device, where the DCI format includes CSI request (see ¶ 0208, 271, 272, 273, etc…).  Therefore, the secondary reference AIBA teaches the CSI request field in included in the Downlink Control Information DCI. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412